FOR IMMEDIATE RELEASE PITTSBURGH, PA July 18, 2007 CONTACT: Dee Ann Johnson Vice President Controller and Treasurer (412) 456-4410 dajohnson@ampcopgh.com Ampco-Pittsburgh (NYSE: AP) Announces Continued Improvement in Earnings. Ampco-Pittsburgh Corporation reported a continuation of record earnings in the second quarter of 2007.Results reflect the high level of demand for the Corporation’s rolling-mill rolls from the global steel and aluminum industries coupled with substantially improved margins. Sales for the three and six months ended June 30, 2007 approximated $88,740,000 and $176,480,000, respectively, against sales of $75,455,000 and $144,344,000 for the three and six months ended June 30, 2006.Net income for the three months ended June 30, 2007 and 2006 was $10,178,000 or $1.02 per share and $6,557,000 or $0.67 per share, respectively, and for the six months ended June 30, 2007 and 2006 was $19,642,000 or $1.98 per share and $12,129,000 or $1.24 per share. Income from operations approximated $15,484,000 and $29,269,000 for the three and six months ended June 30, 2007, respectively, against $9,197,000 and $16,862,000 for the comparable prior year periods. The outlook for earnings from operations continues to be strong with orders on hand increasing significantly during the first half of the year from the already unprecedented record levels at the end of 2006. The matters discussed herein may contain forward-looking statements that are subject to risks and uncertainties that could cause actualresults to differ materially from expectations. Certain of these risks are set forth in the Corporation's Annual Report on Form 10-K for the fiscal year ended December 31, 2006, as well as the Corporation's other reports filed with the Securities and Exchange Commission. AMPCO-PITTSBURGH CORPORATION FINANCIAL SUMMARY Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Sales $ 88,740,000 $ 75,455,000 $ 176,480,000 $ 144,344,000 Income from operations 15,484,000 9,197,000 29,269,000 16,862,000 Other (expense) income – net (24,000 ) 446,000 (49,000 ) 1,081,000 Income before income taxes 15,460,000 9,643,000 29,220,000 17,943,000 Income tax expense 5,282,000 3,086,000 9,578,000 5,814,000 Net income $ 10,178,000 $ 6,557,000 $ 19,642,000 $ 12,129,000 Earnings per common share: Basic $ 1.02 $ 0.67 $ 1.98 $ 1.24 Diluted $ 1.01 $ 0.66 $ 1.96 $ 1.22
